Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: Applicant is requested to update the “Cross Reference To Related Application”, since the U.S. Application No. 16/872,318 is now the U.S. Patent 11,191,098.  
Appropriate correction is required.

                                                 Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 29, 32, 34, 36-38, 39, 42, 44, 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7-9, 11, 12, 16 and 17-18, respectively, of U.S. Patent No. 11,191,098. Although the claims at issue are not identical, they are not patentably distinct from each other because
   Regarding claim 29, see entire claim (see claim 1 of the Patent 11,191,098 at col.25, lines 42-67).
   Regarding claim 32, see entire claim (see claim 2 of the Patent 11,191,098 at col.26, lines 1-4).
   Regarding claim 34, see entire claim (see claim 6 of the Patent 11,191,098 at col.26, lines 21-44).

  	 Regarding claim 36, see entire claim (see claim 7 of the Patent 11,191,098 at col.26, lines 45-48).
  	 Regarding claim 37, see entire claim (see claim 8 of the Patent 11,191,098 at col.26, lines 49-52).
 	  Regarding claim 38, see entire claim (see claim 9 of the Patent 11,191,098 at col.26, lines 53-56).
   	Regarding claim 39, see entire claim (see claim 11 of the Patent 11,191,098 at col.26, line 60 to col. 27, line 22).  
 	Regarding claim 42, see entire claim (see claim 12 of the Patent 11,191,098 at col.27, lines 23-26).
Regarding claim 44, see entire claim (see claim 16 of the Patent 11,191,098 at col.28, lines 1-28).
Regarding claim 46, see entire claim (see claim 17 of the Patent 11,191,098 at col.28, lines 29-32).
Regarding claim 47, see entire claim (see claim 18 of the Patent 11,191,098 at col.28, lines 33-36).
	Regarding claim 29, Applicant changes the language of Patent claim 1 in which the limitation, “wherein a number of symbols available for carrying the transmission on the uplink control channel in the subsequent slot is greater than or equal to the configured number of symbols” is replaced with ---  and a rule specifying that a slot is not the subsequent slot used for the transmission on the uplink control channel unless a number of symbols available for carrying the transmission on the uplink control channel in the slot is greater than or equal to the configured number of symbols in a slot --- in claim 29.
	Regarding claim 32, this claim has the same limitations as those of the Patent claim 2.
Regarding claim 34, Applicant changes the language of Patent claim 6 in which the limitation, “wherein a number of symbols available for carrying the transmission on the uplink control channel in the subsequent slot is greater than or equal to the configured number of symbols” is replaced with ---  and a rule specifying that a slot is not the subsequent slot used for the transmission on the uplink control channel unless a number of symbols available for carrying the transmission on the uplink control channel in the slot is greater than or equal to the configured number of symbols in a slot --- in claim 34.
	Regarding claims 36-38, these claims have the same limitations as those of the Patent claims 7-9.
Regarding claim 39, Applicant changes the language of Patent claim 11 in which the limitation, “wherein a number of symbols available for carrying the transmission on the uplink control channel in the subsequent slot is greater than or equal to the configured number of symbols” is replaced with ---  and a rule specifying that a slot is not the subsequent slot used for the transmission on the uplink control channel unless a number of symbols available for carrying the transmission on the uplink control channel in the slot is greater than or equal to the configured number of symbols in a slot --- in claim 39.
	Regarding claim 42, this claim has the same limitations as those of the Patent claim 12.
Regarding claim 44, Applicant changes the language of Patent claim 16 in which the limitation, “wherein a number of symbols available for carrying the transmission on the uplink control channel in the subsequent slot is greater than or equal to the configured number of symbols” is replaced with ---  and a rule specifying that a slot is not the subsequent slot used for the transmission on the uplink control channel unless a number of symbols available for carrying the transmission on the uplink control channel in the slot is greater than or equal to the configured number of symbols in a slot --- in claim 44.
	Regarding claims 46-47, these claims have the same limitations as those of the Patent claims 17-18.
It has been held that changing the language of the claim, thereby changing the scope of the claims slightly is an obvious expedient if the remaining elements perform the same function as before; therefore, omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over a NPL by Qualcomm Incorporated (“Resource allocation and transmit diversity for PUCCH”, 3GPP draft; R1-1716426; August 25, 2017 – IDS record), hereinafter referred to as D1.




         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ an integrated circuit comprising a first, second PHY, a first MAC, and a second MAC as taught by Karaoguz into the system of Weller.  The suggestion/motivation for doing so would have been to provide 





Regarding claim 29, D1 discloses that in order to identify PUCCH resource, at least followings are known by the UE: a) starting symbol in a slot (corresponding to (1))




resource allocation for PUCCH and particularly discloses the following technical features (see pages 3-6 of the text): dynamic N1 value, starting symbol in a slot and slot index are derived from N1 value, number of
slots for long PUCCH, ending symbol or the number of symbols for either short PUCCH or long PUCCH (corresponding to receiving, by a user equipment, configuration information from a base station configuring multiple slots for a transmission on an uplink control channel, wherein the configuration information indicates (1) a starting slot for the transmission on the uplink contra! channel, (2) a number of slots for the transmission on the uplink control channel, (3) a starting symbol in a slot for the transmission on the uplink control channel, and (4) a number of symbols in a slot for the transmission on the uplink control channel). The UE is assigned with 2 slots (equivalent to determining, by the user
equipment according to the configuration information, a subsequent slot in the multiple slots and a
symbol in the subsequent slot for the transmission on the uplink control channel) (since D1 defines the
ruraber of symbols for long PUCCH, those skilled in the art can directly and unambiguously determine
that a namber of symbols available for carrying the transmission on the uplink control channel in the
subsequent slot is greater than or equal to the configured number of symbols). Figure Za has starting and
ending symbol in different slots; Figure 2b has starung and ending symbol in the same slot; bat in the
two slots, it will use the same starting and ending symbol (equivalent to that one or more symbols in the
subsequent slot for the transmission on the uplink control channel have a same position as one or more
symbols in the starting slot according to the configuration information}. The duration of long PUCCH
ray be derived in default mode with ending symbol determined by the starting position of UL short
duration which should be semi-statically configured; PUCCH-ACK may also span more than 1 slots for
coverage enhancement; the number of slots shoukl depend on UE’s link budget; therefore, we prefer
this information to be semi-statically configured in the RRC; the deration of long PUCCH may also be
dynamically configured in DCI (equivalent to performing, by the user equipment, the transmission on


                                  Allowable subject matter
5.	Claims 29-48 would be allowable if rewritten or amended to overcome the DP rejection(s), set forth in this Office.

                                 Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiong et al. (US 2019/0306922); Park et al. (US 20190068424)
 are cited, and considered pertinent to the instant specification.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465